Exhibit 3.4 CERTIFICATE OF FORMATION OF SLM EDUCATION CREDIT FUNDING LLC This Certificate of Formation is being executed by the undersigned for the purpose of forming a limited liability company pursuant to Section 18-201 of the Delaware Limited Liability Company Act. 1.The name of the limited liability company is SLM Education Credit Funding LLC. 2. The address of the registered office of the limited liability company in the State of Delaware is Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801. 3. The name and address of the registered agent of the limited liability company for service of process in the State of Delaware is The Corporation Trust Company, 1209 Orange Street, Wilmington, DE 19801. IN WITNESS WHEREOF, the undersigned has executed this Certificate of Formation on this 22nd day of July, 2002. /s/ Carol R. Rakatansky Carol R. Rakatansky, Authorized Officer STATE OF DELAWARE SECRETARY OF STATE DIVISION OF CORPORATIONS FILED 12:00 PM 07/22/2002 020465893 - 3549967 STATE OF DELAWARE CERTIFICATE OF AMENDMENT CHANGING ONLY THE REGISTERED OFFICE OR REGISTERED AGENT OF A LIMITED LIABILITY COMPANY The limited liability company organized and existing under the Limited Liability Company Act of the State of Delaware, hereby certifies as follows: 1.The name of the limited liability company is SLM EDUCATION CREDIT FUNDING LLC. 2.The Registered Office of the limited liability company in the State of Delaware is changed to2711 Centerville Road, Suite 400 (street), in the City of Wilmington, Zip Code19808. The name of the Registered Agent at such address upon whom process against this limited liability company may be served is Corporation Service Company. By: /s/ Deb Reeves Authorized Person Name: Deb Reeves Print or Type State of Delaware Secretary of State Division of Corporations Delivered 06:21 PM 06/14/2013 FILED 04:09 PM 06/14/2013 SRV 130778943 - 3549967 FILE
